TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Ashley Patton                                      )   Docket No. 2016-05-0749
                                                   )
v.                                                 )   State File No. 50575-2016
                                                   )
General Motors, et al.                             )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims,                               )
Robert V. Durham, Judge                            )


                     Affirmed and Remanded - Filed January 17, 2017


This interlocutory appeal involves an employee who alleged bilateral hand and wrist
injuries and bilateral Achilles tendon injuries related to her employment as an assembly
line worker. The employer denied the claim. Following an expedited hearing, the trial
court determined the employee presented insufficient medical proof to establish she will
likely prevail at trial and denied benefits. The employee has appealed. We affirm the
trial court’s decision and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.

Ashley Patton, Columbia, Tennessee, employee-appellant, pro se

Jason A. Lee, Nashville, Tennessee, for the employer-appellee, General Motors

                                     Memorandum Opinion 1

       Ashley Patton (“Employee”), an assembly line worker, filed a petition for benefit
determination seeking workers’ compensation benefits for hand and wrist injuries and
Achilles tendon injuries she claims stemmed from her employment with General Motors
1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
                                                   1
(“Employer”). Following a hearing at which Employee testified, the trial court concluded
Employee had not submitted sufficient medical proof to establish she was likely to
succeed at trial. Thus, the trial court denied benefits. We affirm.

       First, the only medical opinion regarding the cause of Employee’s hand and wrist
complaints was provided by a physician’s assistant, who diagnosed her with bilateral
carpal tunnel syndrome. However, a physician’s assistant, similar to a nurse, is not
qualified to provide an expert medical opinion with respect to causation. See Dorsey v.
Amazon.com, Inc., No. 2015-01-0017, 2015 TN Wrk. Comp. App. Bd. LEXIS 13, at *9
(Tenn. Workers’ Comp. App. Bd. May 14, 2015). The record contains no opinion from
any physician regarding whether Employee’s carpal tunnel syndrome is causally related
to her employment. Nor does the record contain any expert medical opinion regarding
Employee’s Achilles tendon pain.

        Second, although the Employee apparently testified about her injuries and the
medical treatment she received, the record on appeal does not contain a transcript or a
statement of the evidence. Thus, the totality of the evidence introduced in the trial court
is unknown, and we decline to speculate as to the nature and extent of the proof presented
to the trial court. Instead, consistent with established Tennessee law, we presume that the
trial court’s decision was supported by sufficient evidence. See Leek v. Powell, 884
S.W.2d 118, 121 (Tenn. Ct. App. 1994) (“In the absence of a transcript or a statement of
the evidence, we must conclusively presume that every fact admissible under the
pleadings was found or should have been found favorably to the appellee.”).

       Third, Employee has not filed a position statement, brief, or any other form of
argument on appeal to explain how the trial court erred in deciding her case. In her
notice of appeal, she merely states, “[doctor] statements available.” As stated by the
Tennessee Supreme Court, “[i]t is not the role of the courts, trial or appellate, to research
or construct a litigant’s case or arguments for him or her.” Sneed v. Bd. of Prof’l
Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010). Were we to
search the record for possible errors and raise issues and arguments for Employee, we
would essentially be acting as her counsel. The law clearly prohibits us from doing so.
See Webb v. Sherrell, No. E2013-02724-COA-R3-CV, 2015 Tenn. App. LEXIS 645, at
*5 (Tenn. Ct. App. Aug. 12, 2015).

       For these reasons, the trial court’s decision is affirmed. The case is remanded for
any further proceedings that may be necessary.




                                             2
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Ashley Patton                                            )   Docket No.   2016-05-0749
                                                         )
v.                                                       )   State File No. 50578-2016
                                                         )
General Motors, et al.                                   )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 17th day of January, 2017.
 Name                    Certified   First Class   Via   Fax      Via     Email Address
                         Mail        Mail          Fax   Number   Email

 Ashley Patton                                                      X     Apatton0183@gmail.com
 Jason A. Lee                                                       X     jlee@burrowlee.com
 Robert V. Durham,                                                  X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: Jeanette Baird